Order of the Supreme Court, Suffolk County, dated May 21, 1967, modified, on the law and the facts, by striking out the second and third decretal paragraphs and by adding a provision, in lieu of those paragraphs, that the determination is without prejudice to plaintiff’s right to pursue whatever remedies are available to him for redress of damages suffered in the period of time during which defendant retained the automobile after plaintiff tendered payment of the first monthly instalment on the conditional sale contract. As so modified, order affirmed, with costs to respondent. The trial court was without power to recast the terms of the contract, that is, to fix new dates for payment of monthly instalments. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.